DETAILED ACTION
Note
The office actions mailed on 01/12/2020 and 12/12/2021 will be vacated with the instant office action replacing them to correct the alleged deficiencies in the restriction requirement noted by applicant in the remarks filed on 05/12/2021.
Election/Restriction
Claim(s) 1, 17, and/or 18 is/are generic to the following disclosed patentably distinct species:
A1. First disclosed embodiment requiring two recoating blades configured to be moved in paths having opposing directions in order to dispense layers, two powder supply regions arranged in parallel at opposing ends, and a guiding element for each recoating blade arranged in the middle of the two powder supply regions (Figures 2-3 and accompanying text of published application);
A2. Second disclosed embodiment requiring two recoating blades configured to be moved in paths having the same direction in order to dispense layers, two powder supply regions arranged in parallel at the same end, and a guiding element for each recoating blade arranged in the middle of the two powder supply regions (Figures 4-5 and accompanying text of published application);
A3. Third disclosed embodiment requiring two recoating blades configured to be moved in paths having the same direction in order to dispense layers, two powder supply regions arranged in parallel at the same end, and a guiding element for each recoating blade arranged in the outer side of each powder supply region (Figures 6-7 and accompanying text of published application);
A4. Fourth disclosed embodiment requiring two recoating blades configured to be moved in paths having opposing directions in order to dispense layers, two powder supply regions arranged in parallel at opposing ends, and a guiding element for each recoating blade arranged in the outer side of each powder supply region (Figures 8-9 and accompanying text of published application);
A5. Fifth disclosed embodiment requiring two material dispensers configured to be moved in paths having the same direction in order to dispense layers, two guiding elements for each material dispenser arranged in the lateral sides of each build plane, two powder build material receiving regions 
A6. Sixth disclosed embodiment requiring two material dispensers configured to be moved in paths having the same directions in order to dispense layers, two guiding elements for each material dispenser in the lateral sides of each build plane, four powder build material receiving regions arranged in parallel at the ends of each path, and not requiring powder supply regions (Figures 12-13 and accompanying text of published application);
A7. Seventh disclosed embodiment requiring only one recoating blade configured to be moved in paths having opposing directions in order to dispense layers, two powder supply regions arranged in parallel at opposing ends, and two guiding elements for the recoating blade arranged in the middle of the two powder supply regions and the two build planes (Figure 14 and accompanying text of published application); 
A8. Eight disclosed embodiment requiring only one material dispenser configured to be moved in a linear path in order to dispense layers, two build planes arranged linearly and adjacent to each other along the linear path, and two powder build material receiving regions arranged linearly at the ends of the linear path, and not requiring powder supply regions (Figure 15 and accompanying text of published application); 
A9. Ninth disclosed embodiment requiring only one material dispenser configured to be moved in a linear path in order to dispense layers, two build planes arranged linearly along the linear path but separated by a powder build material receiving region, four powder build material receiving regions arranged linearly along the linear path and separated by the build planes, and not requiring powder supply regions (Figure 16 and accompanying text of published application); and
A10. Tenth disclosed embodiment requiring two material dispensers configured to be moved in two parallel bi-directional linear paths to dispense layers, two build planes arranged linearly and adjacent to each other along each bi-directional linear path, four powder build material receiving regions arranged 
The species are independent or distinct because when they are compare to each other they require at least one mutually exclusive characteristic that differentiates them in terms of structure (e.g. recoating blades, powder supply regions, material dispensers), design (e.g. arrangement and/or number of structural elements), and/or function/operation (e.g. parallel unidirectional material dispensing in paths having the same direction, parallel bidirectional material dispensing having the same direction, parallel unidirectional material dispensing in paths having opposing direction, linear unidirectional material dispensing, linear bi-directional material dispensing and/or multi-linear bi-directional material dispensing in parallel paths). In addition, the species/embodiments are disclosed as being different/distinct from each other. Furthermore, the species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species require a different field of search (e.g. searching different subclasses and/or employing different search queries). For instance, a different search query would be required for each mutually exclusive characteristic of each specie; and/or
the examination of species is non-overlapping. For instance, prior art applicable to one specie would not likely be applicable to another specie as the species are distinct in terms of structure, design and/or operation. Based on the prior art of record, it is unlikely that prior art applicable to one specie would disclosed all the species; thus, additional search and consideration would be required when examining more than one specie/embodiment. See MPEP § 806.04 (b). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A request of an oral election to the above restriction requirement was not made due to the complexity of the restriction requirement. See MPEP § 812.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached on 1:00-10:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743